               Case 3:20-cv-06164-RJB Document 5 Filed 12/23/20 Page 1 of 4




 1                                                                      The Honorable Robert J. Bryan

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT FOR THE
 6
                              WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 7
      UNITED STATES OF AMERICA,                              NO. 3:20-cv-6164-RJB
 8
                           Plaintiff,
 9
                                                             CONSENT DECREE AND FINAL
             v.                                              JUDGMENT
10
      DEEDREANNE OTERO
11
                           Defendant.
12

13                        CONSENT DECREE AND FINAL JUDGMENT

14        Plaintiff, United States of America (“Plaintiff”), commenced the above-captioned action in

15 this Court with a complaint pursuant to 18 U.S.C. § 1345, alleging that Defendant, Deedreanne

16 Otero, is committing or about to commit a banking law violation as defined in 18 U.S.C.

17 § 3322(d), including international money laundering in violation of 18 U.S.C. § 1956(a)(2)(B).

18        Plaintiff and Defendant, pro se, wish to resolve Plaintiff’s allegations without litigation and

19 jointly request and consent to the entry of this Consent Decree and Final Judgment (“Consent

20 Decree”) without Defendant’s admission of liability or wrongdoing. Defendant agrees to waive

21 service of the Summons and the Complaint.

22

23

     CONSENT DECREE AND FINAL JUDGMENT - 1                                      UNITED STATES ATTORNEY
                                                                                 700 STEWART ST., SUITE 5220
     No. 3:20-cv-6164-RJB                                                        SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
                 Case 3:20-cv-06164-RJB Document 5 Filed 12/23/20 Page 2 of 4




 1        Defendant has entered into this Consent Decree freely and without coercion. Defendant

 2 further acknowledges that she has read the provisions of this Consent Decree, understands them,

 3 and is prepared to abide by them.

 4        IT IS HEREBY ADJUDGED, ORDERED, AND DECREED as follows:

 5          1.        This Court has jurisdiction over this matter and the parties pursuant to

 6 18 U.S.C. § 1345 and 28 U.S.C. §§ 1331 and 1345. Venue is proper in this District under

 7 28 U.S.C. § 1391(b) and (c).

 8          2.        Defendant neither admits nor denies the allegations in the Complaint. Only for

 9 purposes of this action, Defendant admits the facts necessary to establish jurisdiction.

10          3.        For purposes of this Consent Decree:

11                    a.     “Defendant” means Deedreanne Otero.

12                    b.     “Person” means an individual, a corporation, a partnership, or any other

13          entity.

14                    c.     “Funds” include any currency, check, money order, stored value card,

15          stored value card numbers, bank wire transmission, or other monetary value.

16                    d.     “Money transmitting business” refers to a person who, for a fee, receives

17          funds from one person for the purpose of transmitting the funds, or providing access to the

18          funds, to another person.

19                    e.     “Fee” refers to a payment or compensation of any kind regardless of how

20          the payment or compensation is labeled, including but not limited to processing fees,

21          service fees, expediting fees, purchase fees, nominal fees, symbolic payments, gifts and

22          gratuities.

23

     CONSENT DECREE AND FINAL JUDGMENT - 2                                        UNITED STATES ATTORNEY
                                                                                   700 STEWART ST., SUITE 5220
     No. 3:20-cv-6164-RJB                                                          SEATTLE, WASHINGTON 98101
                                                                                         (206) 553-7970
                 Case 3:20-cv-06164-RJB Document 5 Filed 12/23/20 Page 3 of 4




 1          4.      Upon entry of this Decree, Defendant is permanently prohibited and enjoined

 2 from, directly or indirectly, assisting, facilitating, or participating in any money transmitting

 3 business.

 4          5.      Within five (5) days after entry of this Consent Decree, the Defendant is ordered

 5 to submit to Postal Inspector Amy Kerkof a written acknowledgement of receipt of this Consent

 6 Decree sworn under penalty of perjury. The statement shall be addressed to:

 7               U.S. Postal Inspector Amy Kerkof
                 U.S. Postal Inspection Service
 8               P.O. Box 400
                 Seattle, WA 98111
 9               206-442-6132 (desk)

10          6.      The Consent Decree shall not be modified except in writing by Plaintiff and the

11 Defendant and approved by the Court.

12          7.      This Consent Decree shall constitute a final judgment and order in this action.

13          8.      This Court retains jurisdiction of this action for the purpose of enforcing or

14 modifying this Consent Decree and for the purpose of granting such additional relief as may be

15 necessary or appropriate.

16

17          APPROVED AND ENTERED BY THIS COURT

18          Dated this 23rd day of December, 2020.

19

20                                         A
                                           ROBERT J. BRYAN
21                                         United States District Judge
22

23

     CONSENT DECREE AND FINAL JUDGMENT - 3                                       UNITED STATES ATTORNEY
                                                                                  700 STEWART ST., SUITE 5220
     No. 3:20-cv-6164-RJB                                                         SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
               Case 3:20-cv-06164-RJB Document 5 Filed 12/23/20 Page 4 of 4




 1

 2
     We hereby consent to the entry of the foregoing Decree:
 3

 4                                              FOR DEFENDANT DEEDREANNE OTERO

 5

 6

 7
                                                FOR PLAINTIFF THE UNITED STATES OF
 8                                              AMERICA
 9                                              BRIAN MORAN
                                                United States Attorney
10
            Dated: November 30, 2020            By: s/ Nickolas Bohl
11                                              NICKOLAS BOHL, WA #48978
                                                Assistant United States Attorney
12                                              United States Attorney’s Office
                                                700 Stewart Street, Suite 5220
13                                              Seattle, Washington 98101-1271
                                                Phone: 206-553-7970
14                                              Fax:     206-553-4067
                                                Email: nickolas.bohl@usdoj.gov
15

16

17

18

19

20

21

22

23

      CONSENT DECREE AND FINAL JUDGMENT - 4                                UNITED STATES ATTORNEY
                                                                            700 STEWART ST., SUITE 5220
      No. 3:20-cv-6164-RJB                                                  SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
